     Case 2:20-cv-00339-MHT-SMD Document 20 Filed 03/04/21 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARCUS QUINN,                         )
                                      )
       Plaintiff,                     )
                                      )       CIVIL ACTION NO.
       v.                             )         2:20cv339-MHT
                                      )              (WO)
ROBERT HENLINE, Warden,               )
et al.,                               )
                                      )
       Defendants.                    )

                                   OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

at    the    Elmore      County      Jail,    filed      this     lawsuit

complaining        of        unconstitutional          conditions        of

confinement at the jail.              This lawsuit is now before

the court on the recommendation of the United States

Magistrate     Judge     that      plaintiff’s   case    be     dismissed

without prejudice for failure to prosecute.                     There are

no    objections        to   the     recommendation.            After    an

independent and de novo review of the record, the court

concludes     that    the    magistrate      judge’s    recommendation

should be adopted.
Case 2:20-cv-00339-MHT-SMD Document 20 Filed 03/04/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 4th day of March, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
